I.
Sherwood, C. J.
As the legal title of the land remained in the county, Ward only having acquired an equitable title by reason of his certificate of purchase, any transferee from him could not occupy any higher or, better position, and must be regarded as a purchaser with notice, and as taking the land subject to any contract Ward had previously made with the county respecting the land purchased. A suit was pending in Cedar county on the note of Ward given for this and other lands, which note bore ten per cent interest, and while this suit was pending Ward made the written proposal to the county court read in evidence. What objection there was to this proposal of Ward does not appear. It is conceded, however, that the county dismissed the suit, and that it was after such dismissal that Ward sold the land and that the same passed by mesne conveyance to the present possessor. In such circumstances the defendant must be regarded as standing in no more advantageous position than would W ard had he continued to hold under his certificate of purchase, modified as it subsequently was by his proposal, accepted by the county. And we can discover no sound reason why the defendant, the transferee of Ward, and those claiming under him,'should not be as much bound by Ward’s subsequent and modified contract with the county, as he must be conceded to be, by Ward’s original contract.
II.
And we regard it as entirely competent for Ward to agree to pay interest as specified in his modified contract *18with the county. It certainly was competent for him to do this at the outset. R. S. 1855, p. 891, § 6. And no good reason is seen why, for consideration of forbearance mentioned in the contract in regard to dismissal of the suit, Ward should not be allowed to contract for the payment of compound interest, as well as if he had thus- contracted in the first instance. The section cited certainly does not forbid it.
III.
Notwithstanding our conclusions as above, we reverse the judgment for the reason that the one rendered is not properly rendered. The proper judgment to have rendered, should have directed payment of the purchase money and accrued interest, and in default thereof that the land be sold. For this reason we reverse the judgment and remand the cause with directions to enter the proper judgment.
All concur. '